Citation Nr: 9928952	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
dislocation of the right shoulder, status post Magnuson-Stack 
arthroplasty with avascular necrosis of the right humeral 
head, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for residuals of 
rotator cuff injury of the left shoulder with dislocation, 
status post Bankart repair, currently rated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée

ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
March 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO) which 
"confirmed" a 30 percent rating for a right shoulder 
disability and a 20 percent rating for a left shoulder 
disability.  

In that regard, it is noted that by February 1996 rating 
decision, a 40 percent rating was assigned the veteran's 
right shoulder disability.  He was informed of the increase 
to 40 percent, appears to have been paid at that rate, and it 
does not appear to have ever been reduced.  The Statement of 
the Case, promulgated in conjunction with this appeal, lists 
the rating for the right shoulder disability as 40 percent.  
Thus, it appears that the April 1998 rating decision denying 
an evaluation in excess of 30 percent was a harmless 
administrative error which has been corrected.  As such, the 
issues currently before the Board are as set forth on the 
cover page of this Remand.  

In April 1999, the Board remanded this matter to afford the 
veteran a hearing before a member of the Board at the RO, as 
requested; in July 1999, he and his fiancée testified at a 
Board hearing at the RO.

It is noted that at his July 1999 hearing, the veteran raised 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  This matter has not yet been addressed 
by the RO, and inasmuch as the TDIU claim is not inextricably 
intertwined with the issues on appeal, it is referred to the 
RO for appropriate action.

REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings for his left and right shoulder 
disabilities are well grounded.  Therefore, VA has a duty to 
assist him in the development of facts pertinent to these 
claims.  38 U.S.C.A. 5107(a).  

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The record reflects that the veteran most 
recently underwent VA medical examination in conjunction with 
his claim in November 1997.  

However, at his July 1999 Board hearing, he indicated that 
his disabilities had dramatically worsened since that time.  
The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  

Moreover, it is noted that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  According to the U.S. 
Court of Appeals of Veterans Claims (Court), a veteran can be 
rated separately for different manifestations of the same 
injury, where "none of the symptomatology for any one of 
[the] conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

At his July 1999 hearing, the veteran indicated that he had 
symptoms which may be indicative of neurological impairment 
in his shoulders.  His representative argued that the 
veteran's right shoulder disability is more appropriately 
rated under Diagnostic Code 8513.  As such, after obtaining 
the results of the VA medical examination, the RO should 
consider whether all applicable symptomatology of the 
veteran's disabilities is appropriately rated, to 
specifically include whether any surgical scars, neurological 
impairment, and musculoskeletal disabilities merit separate 
disability ratings.  In that regard, it is noted that 
additional disability may also be awarded for limitation of 
motion due to pain, weakened movement, excess fatigability, 
or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, at his July 1999 hearing, the veteran indicated that 
he received recent treatment for his shoulder disabilities at 
the VA Medical Center (MC) in Alexandria, as well as at a 
private facility, Humana Hospital, in Marksville.  These 
records have not been associated with the claims folder; the 
most recent VA outpatient treatment records in the claims 
folder are dated in January 1998.  Further, a review of the 
record reflects that a VA Chapter 31 vocational 
rehabilitation folder may have been established in this case.  
The aforementioned Chapter 31 folder and any counseling 
records are not currently of record and may be pertinent.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claims, the case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify all medical care 
providers who have treated him since 
January 1998 for his service connected 
left and right shoulder disabilities.  
After securing any necessary 
authorization for release of medical 
information, the RO should obtain copies 
of all records (not previously obtained) 
for association with the claims folder, 
to include records from Humana Hospital 
and the Alexandria VAMC.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and counseling records and 
associate them with the claims folder.  
If such records do not exist, that should 
be stated so for the record.

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should then be 
afforded another VA medical examination 
to determine the nature and severity of 
his service-connected left and right 
shoulder disabilities.  The veteran's 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  All 
tests, studies, and consultations with 
specialists deemed necessary by the 
examiner should be conducted.  The 
examiner should be requested to 
separately identify, to the extent 
medically feasible, all residuals of the 
veteran's left and right shoulder 
disabilities (such as scars, neurological 
impairment, etc.) and to describe the 
severity of each symptom.  The examiner 
should also be requested to specifically 
note whether there are any signs of 
instability, muscle wasting, atrophy, 
weakness, and whether the veteran's 
disabilities result in any limitation of 
function due to pain, loss of motion due 
to weakened movement, excess 
fatigability, or incoordination.

4.  Thereafter, the RO should 
readjudicate the veteran's claims and 
consider whether all applicable 
symptomatology is appropriately rated, to 
specifically include whether any scars, 
nerve damage, or musculoskeletal 
disabilities merit separate disability 
ratings.  The RO should also consider 
whether the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.10, 4.40, 4.45, and 4.59 
are applicable to the veteran's claims. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




 

